
	
		II
		109th CONGRESS
		2d Session
		S. 3847
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 110 Cooper Street in Babylon, New York, as the Jacob
		  Samuel Fletcher Post Office Building.
	
	
		1.Jacob Samuel Fletcher Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 110 Cooper Street in Babylon, New York, shall be known and
			 designated as the Jacob Samuel Fletcher Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jacob
			 Samuel Fletcher Post Office Building.
			
